o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date --------------------- number release date conex-103741-16 uil the honorable patty murray united_states senate jackson federal building 2nd avenue seattle wa attention dear senator murray i am responding to your inquiry dated date on behalf of your constituent -- -------------------------- -------------- account hsa contribution for the year in which an individual reaches age sec_223 of the internal_revenue_code provides that an individual may contribute of the maximum permissible annual contribution amount for each month that the individual is an eligible_individual an eligible_individual is someone with coverage by a high_deductible_health_plan hdhp and no disqualifying coverage or enrollment in medicare the maximum permissible annual contribution amounts are indexed annually for inflation and we published the amounts for in revproc_2015_30 2015_20_irb_970 which is available on our website www irs gov for the maximum permissible annual contribution amount is dollar_figure for someone enrolled in a family hdhp coverage and dollar_figure for someone enrolled in self-only hdhp coverage in addition a catch-up contribution is permitted for individuals age or over so that the maximum permissible annual contribution amount increases dollar_figure for each year that an individual is age or older the amount of the maximum permissible hsa contribution in the year an individual attains age is prorated based on the number of months the individual is an eligible_individual and whether the individual has self-only or other than self-only coverage in asked about the maximum permissible health saving --------------- has coverage by a hdhp and no disqualifying coverage during for conex-103741-16 particular the maximum permissible contribution is based on the number of months the person in not enrolled in medicare if the months that she has hdhp coverage before enrollment in medicare she would be allowed an hsa contribution of either dollar_figure if enrolled in family_coverage dollar_figure x or dollar_figure if enrolled in self-only coverage dollar_figure x in addition ----- ------ -------- because she is age or over i hope this information is helpful if you have any questions please call ---------------------- at would be allowed a catch-up contribution of dollar_figure dollar_figure x into her hsa ---------------------- --------------------- ----------------- or at sincerely victoria a judson associate chief_counsel tax exempt and government entities
